Title: From George Washington to Charles Carter, 20 January 1788
From: Washington, George
To: Carter, Charles



Dear Sir,
Mount Vernon January 20th 1788

Your favor of the 21st of last month, came to my hands last neight only. where it has been resting, or through whose hands it has passed, I know not. I wish it had reached me in time for the prevention of the hasty and indegested sentiments of my former letter, going to the press. not, as I observed in my last, because I had the least repugnance to the communication of them in a proper dress accompanied with reasons for there support if any person whatever was desireous of knowing them.
You give me some reason to hope for the result of your thoughts, or experiments, on a more eligable system of agriculture. To receive it would afford me pleasure. That the one which is now in general practice (if it can be called a system) is beyond description ruinous to our lands, need no other proof of the fact than the gullied, and exhausted State of them, which is every where to be met with—but what chanse  is most likely to restore the land with such means as is in our power to apply which will at the same time be productive to the Proprietor, is the question—and an important one. a question too which admits of no other satisfactory solution than such as is derived from a course of experiments by intelligent and observant farmers; who will combine things and circumstances together—Theoratical opinions should have no share in the determination and what is good, and profitable husbandry in one Country, may not be so in another—Articles which are very saleable in Europe might find no market in america and if produced abundently would answer no other end than to encumber our Barns, or Graneries. Consequently two things must be engrafted into our plan 1st Crops which are useful on our farms, or saleable in our markets—& 2d the intermixing these c[r]ops by such ralations and

with such dressings as will improve, instead of exhausting of our lands. To effect these is the great desederata of Farming, and ought to be the pursuit of every farmer. on this ground every experiment is a treasure—and the authors of them valuable members of Society. Hence also the Societies which are formed for the encouragement, and promulgation, of these experiments in other Country’s have rendered such assential services to the imp[r]oved and improving States of agriculture in the old world and are so worthy of imitation in the vew. My best respects, in which Mrs Washington Joins, is offered to Mrs Carter and your family. I am Dr Sir &c.

G. Washington.

